I)ISMISS;   Opinion   filed   October   4, 2012




                                                     In The
                                   uitrt uf Apprahi
                          Fift1! JiEitrirt uf ixa at 1a11w
                                          No. 05-12-00724-CV


            ASHLAND JEWELERS, INC., AN ILLINOIS CORPORATION,
       CN CASH FOR GOLD, LLC, A KANSAS LIMITED LIABiLITY COMPANY,
          INJ)IVIDUAI LV AND ON BEHALF OF A CLASS OF ALL OTHER
          PERSONS AND/OR ENTITIES SIMILARLY SITUATED, Appellants

                                                       V.
    NTR METALS, LLC, A TEXAS LIMITED LIABILITY COMPANY A/K/A NORTH
    TEXAS REFINiNG, LLC, A TEXAS LIMiTED LIABILITY COMPANY, Appellee


                        On Appeal from the 44th JLldicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-01541


                                MEMORANDUM OPINION
                       Before Justices O’Neill. FitzGerald. and Lang-Miers
                                  Opinion By Justice FitzGerald

       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants inform

the Court that they no longer desire to pursue the appeal. Accordingly, we grant appellants’ motion

and dismiss the appeal. Se Tizx. R. App.    .
                                                  42.1 (a)( 1).


                                                                  I
                                                                  J-
                                                                       .;;r4;
                                                                         -—--



                                                    7__     ,YPZGERALD
                                                             JUSTICE

I 20724F.P05
                                 nitrt 01
                        .FiftIi Jitrirt of ixwi at 1a1ta

                                      JUDGMENT
ASHLAND JEWELERS. INC.. AN                         Appeal from the 44th Judicial District Court
I LLINOISCORPORVliON, CN (ASI I FOR                of Dallas County. Texas. (Tr.Ct.No. 12—
GOLD. LLC. A KANSAS LIMITED                        01541).
LIABILITY COMPANY, iNDIVIDUALLY                    Opinion delivered by Justice FitzGerald,
AND ON BEHALF OF A CLASS OF ALL                    Justices O’Neill and Lang-Miers,
OTHER PERSONS AND/OR ENTITIES                      participating.
SIMILARLY SITUATED. Appellants

No. 05.-I 2-.00724-CV        V.

NTR METALS, LLC, A TEXAS LIMITED
LIABILITY COMPANY A/K/A NORTH
lIX\S REIINING NC A TLXAS
LIMITED LIABILiTY COMPANY. Appellee

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered October 4,2012.




                                                   KFRRY P. F1T7GI’RAI.L)
                                                   .JI’’cli( F